 CLARK'S STORESM. N. LandauStores,Inc., d/b/a Clark's StoresandLocal 1459,RetailClerksInternationalAssocia-tion,AFL-CIOM. N. Landau Stores, Inc., d/b/a Clark's StoresandLocal1262,RetailClerksInternational Associa-tion,AFL-CIOClark'sDundalk,Inc.; Clark's Brooklyn Park, Inc.andRetail Store Employees Union,Local 692,RetailClerksInternational Association,AFL-CIOClark's Springfield,Inc.;Clark'sGamble Spring-field, Inc.;Clark's Landau Springfield,Inc.andLocal Union No. 1552,Retail Clerks InternationalAssociation,AFL-CIO.Cases1-CA-4904,1-CA-4932,3-CA-2516,5--CA-3060,5-CA-3067, 5-CA-3082, 9-CA-3451, and9-CA-3487.November 16, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOnDecember 30,1966,TrialExaminerFrederick U. Reel issued his Decision in the aboveconsolidated proceedings, finding that the Respond-entshad engaged in and were engaging in certainunfair labor practices and recommending that theycease and desist therefrom and take certain affirma-tive action, as set forth in the attached Trial Ex-aminer's Decision. The Trial Examiner also foundthat the Respondents had not engaged in certainother alleged unfair labor practices, and recom-mended that those allegations of the complaints bedismissed. Thereafter, the General Counsel and theCharging Parties filed exceptions to the Trial Ex-aminer's Decision and supporting briefs, and theRespondent filed cross-exceptions and a supportingand answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theIWe have previously granted the motion of the Charging Party in theSpringfield cases to withdraw its 8(a)(5) charge, and have dismissed the8(a)(5) charge without considering its metits.'We hereby correct the Trial Examiner's Decision as to the name of273TrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner with respect to the casesinvolving the stores at Holyoke, Massachusetts(Cases 1-CA-4904 and 4932), and at Baltimore,Maryland (Cases 5-CA-3060, 3067, and 3082).With respect to the store at Springfield, Ohio(Cases 9-CA-3451 and 3487), we adopt thefindings, conclusions, and recommendations of theTrial Examiner, except as they pertain to the al-leged violation of Section 8(a)(5).' Finally, withrespect to the Glens Falls and Saratoga Springs 2New York (Case 3-CA-2516), we adopt thefindings, conclusion, and recommendations of theTrial Examiner, with the following additions andmodifications.1.The Trial Examiner found that, in December1964,Godfrey and Williams, head guard andassistant head guard, respectively, of the GlensFalls store (both of whom were also employed aspolice officers of that city), observed employees en-tering and leaving aunion meetinginGlens Falls.Accepting the testimony of both that they weredischarging their routine duties as police officers,and in the absence of any affirmative evidence thatthey were told to spy on the employees or reportedthe names of any employees attending the meeting,the Trial Examiner did not find that there was anyunlawful surveillance in violation of Section 8(a)(1),as alleged in the complaint. We find merit in the ex-ceptions of the General Counsel and the ChargingParty to his failure to so find, as the weight of theevidence requires a finding of unlawful surveillance.Thus, when the organizers commenced entering theGlensFallsstore,earlier in themonth ofDecember, Store Manager Dunne told the guardsto "keep their eye" on the organizers. They did so,and Dunne never retracted these instructions. In-deed, Dunne and Assistant Store Manager Eastmandiscussed with Godfrey which employees DunneandEastman thought were for the Union.Thereafter, on December 10, Williams, whose beatcovered several blocks, observed employees whowere entering the union meeting and shook his headat them in a negative fashion. Two hours later, Wil-liamswas still standing in thesameplace andGodfrey, who supervises police activity throughoutthe city, was with him. At that time they observedemployees leaving themeeting.Under the circum-stances, and in the absence of any demonstratedreason for Williams' continued bresence outside theunionmeetinghall,we find that Godfrey and Wil-liamswere engaged in surveillance of the em-ployees who attended the meeting and that, in doingthis locality,since there is no Saratoga,New York,and Saratoga Springsis obviously the store location involved,some 20 miles from the GlensFalls store herein168 NLRB No. 43 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDso, they were acting within their authority asRespondent's agents to "keep an eye" on the or-ganizing campaign.Moreover, other conduct byGodfrey and Williams which the Trial Examinerfound unlawful further served to confirm this con-clusion. Thus, the Trial Examiner found that Wil-liams,in accordance with his instructions to "keepan eye" on organizers,3 unlawfully threatened em-ployee Palmer and warned employee Joiner in con-nection with their union activity, and Godfrey un-lawfully conveyed an impression of union surveil-lance to employees Morehouse and Myette.2.The Trial Examiner also found that Godfrey,a supervisor, admitted that, in December 1964, hediscussed the Union with two female employeesand suggested that the girls in the store could ap-proach Dunne as a group without a union and ob-tain the improved working conditions they desired.ReasoningthatGodfrey's suggestion was only afriendly personal expression, and noting that theemployees were strong union supporters and re-jected his suggestion, the Trial Examiner found thatsuch suggestion was only isolated and did not vio-late Section 8(a)(1). We cannot agree. It is true thatthe conversation was a friendly one and that the twoemployees openly displayed their union adherenceand rejected the suggestion that they would obtainbenefits if they refrained from union adherence. Butsuch a suggestion has been recognized to be an in-terference with Section 7 rights and thus violativeof Section 8(a)(1), and we so find here.4 Moreover,the illegality of the remarks is not cured by thecasual nature of the conversation or the personalrelationship of the parties thereto,5 nor by the im-mediate rejection of Godfrey's suggestion by thetwo union adherents.63.The Trial Examiner also found that, in Janu-ary 1965, Clark, a supervisor and agent of theRespondent, told employee French that a "biglayoff" was in prospect but that she would not belaid off as long as she minded her own business andstayed out of trouble. When French asked Clark ifthiswas a threat, he denied that it was but asked,"What are you going to do, run to the Union?" TheTrial Examiner, characterizing the foregoing merelyas "a conversation," did not find it violative of Sec-tion 8(a)(1).We disagree. Clark's own question ad-dressed to French, as to whether she was going torun to the Union, evidences his recognition thatFrench took his statement as a threat of layoff if sheengaged in union activity. The fact that French de-nied that she would go to the Union does not negatethe coercive effect of such a threat.Arkansas GrainCorporation, supra.Accordingly, we find Clark'sstatement to be a threat of reprisal if French en-gaged in union activity and thus a violation of Sec-tion 8(a)(1).4.In late January, 1965, Montero, the headcashier on the night shift, interrogated employeeDoran as to whether anyone from the Union hadbeen around recently. The Trial Examiner foundthat such interrogation was not attributable to theRespondent, as Montero was not a supervisor. Hisreason for so finding was that Montero performedsubstantially the same duties as Myette, the headday cashier, who the parties agreed was not a super-visor.We disagree with the Trial Examiner's con-clusion that Montero was not a supervisor for thefollowing reasons: (1) because of the parties' agree-ment that Myette was not a supervisor, Myette'sduties, unlike those of Montero, were not fullylitigated, and there is here no evidentiary basis forusing Myette's admitted status as determinative ofMontero's;and (2) becauseMonteroworkednights,when most of the management hierarchywere not present, she had need to exercise super-visory authority and in fact did possess and exercisesuch authority. Thus, the record shows that: (a) shewas told by Respondent's New York headquartersthat she would have charge ofthe night girls on theregisters, and New York management informed thegirls of this fact; (b) Montero responsibly directsfrom 6 to 16 girls in packing and cash register work,e.g., she schedules who is to work and effects trans-fers to and from the registers, packing, and other de-partments; and (c) she possesses and has exercisedthe power to recommend which employees are to beretained during a layoff. Under the foregoing cir-cumstances, we find that Montero is a supervisorwithin the meaning of Section 2(11) of the Act, thatRespondent held her out as such to employees, andthat, through her interrogation of Doran, Respond-ent violated Section 8(a)(1) of the Act.5.The Trial Examiner found that the Respond-ent did not violate the Act by its refusal to recog-nize the Union as the representative of the Respond-ent's employees in its Glens Falls and SaratogaSprings stores that no bargaining order was neces-sary to remedy the violations of Section 8(a)(1). Wedo not agree as to Glens Falls.'Early in December 1964, the Union beganopenly organizing and, as foundinfra,by December22, 1964, had obtained authorization cards signedby a majority of employees in the Glens Fallsstore.8 On December 22, 1964, the Union sent toRespondent's New York office a telegram in whichthe Union claimed to represent a majority of theemployees in the Glens Falls and Saratoga SpringsSWe note also that these instructionswere followed by Godfrey withrespect to employee Noonan,who was foundby the TrialExaminer tohave beenunlawfullyintimidatedby Godfreyand Dunne4Henry Colder Company,163 NLRB 105'Arkansas Grain Corporation,160 NLRB 3096Murray Ohio Manufacturing Company,155 N LRB 239'As we are finding the single-store unit appropriate and there are no un-fair labor practices at Saratoga Springs, it would, of course, be inap-propriate to order bargaining for the Saratoga Springs store8Thereis no evidence that the Union sought to organize employees inthe Saratoga Springs storeThere areno union authorization cards inevidence from employees at that store CLARK'S STORESstores, including leased departments;9 offered toproduce the authorization cards it had obtained forcheck by an impartial and disinterested person; anddemanded recognition and bargaining. The NewYork office replied by letter the same day, decliningto recognize the Union. Contemporaneously withthe Company's reply, the Company's area super-visor, the Glens Falls store manager, the assistantstoremanager, and other management personnelengaged in the extensive and serious violations of8(a)(1), as found herein, including systematic inter-rogations, surveillance, intimidation,-and threats toemployees who had engaged in union activity. Alsocontemporaneously with such 8(a)(1) conduct, theRespondent filed a petition in Case 3-RM-314 inwhich Respondent asserted that the unit requestedby the Union was inappropriate because it includedthe two stores and leased departments. 10The Trial Examiner found, as to the unitquestion, that the two-store unit in which the Unionsought recognition was inappropriate, because thetwo stores were "unrelated in any significantrespect," but that "the Glens Falls store constitutesa separate unit." We' agree with the unit finding oftheTrialExaminer.Sav-On Drugs, Inc.,138NLRB 1032, 1033.The Trial Examiner further found, and we agree,that even though the Union's requested two-storebargaining unit was inappropriate, a bargainingorder defined to a unit of employees at the GlensFalls store might be appropriate. Under our view ofthe case, such bargaining order confined to theGlens Falls store, which we find separatelyis an ap-propriateunit, is required to remedy Respondent'sunfair labor practices at that store, since it appearsthat the Union did represent a majority in an ap-propriate unit limited to the Glens Falls store onDecember 22, 1964,11 and since the Respondent'ssubsequent unfair labor practices were of a kind cal-culated to dissipate that majority and to preclude afairresolutionofthequestionsconcerningrepresentation.We find that employees in the leased or licenseddepartments at Glens Falls, other than the CentralMarket, should be included,in the unit. Under theterms of the leases between the Company and all ofthe lessees or licensees (Topsy's International, Inc.,Morton Shoe Company, Jewelco Inc., RichlinCorp. of Glens Falls, Eastern Merchandising Corp.and Nu-Enamel, Company), other than CentralMarket, the Respondent has control over the em-ployees to be hired and retained by the leased de-partments and, has explicit authority to settle anddetermine labor disputes. In the case of the Central9One leased department, the Central Market, was excluded It isevidentfrom the Company's petition inCase 3-RM-3 14 that the Com-pany was aware of this exclusion10 In this RM petition,the Respondent stated that the unit in which theUnion claimed recognition was comprised of 88 employees,including 12275Market,no such control exists. Except for the Cen-tralMarket,which handles groceries, is separatelylocated,and opens earlier,the leased departmentsare in the same work areas as all other departments,and their employees have the same working condi-tions as other employees of the Respondent. Inview of the foregoing circumstances, and particu-larly in light of the control exercised by Respondentover the employees and the labor relations of itslicensees, we find that Respondent and the licen-sees are joint employers,and that the employees inallleaseddepartments except CentralMarketshould be included in the unit.K-Mart,a Divisionof S. S.Kresge Company,159 NLRB 256.Other facts relevant to the unit and the Union'smajority as of December 22, 1964,are as follows:Glens Falls PayrollOn December 22, 1964, the date on which theCompany received the Union's request for recogni-tion, there were 102 names on the Glens Falls storepayroll - these are contained in Appendix A at-tached hereto. Of these, it appears from the uncon-tradicted testimony of Dunne, whom we credit, thatthe following 34 names represent temporary em-ployees who we find should be excluded: CarolAcken, Barbara Allen, Dorothy Aurelia, LindaBarot, Nancy Baugh, Dorothy Bennett, Dorothy(Estelle)Brayton, Shirley Cross, Helen Dickson,KarenDowmont, Joanne Dudley, Georgeanne(Georgia) Flanders, Carmela Gilbert, Kay Gilbert,Dorothy Griffin, Mary Jane Judson, Anita Kanner,Marilyn Lewis, Nancy Mansell, Mary Lou Mc-Donald,AliceMcEashron, JoanneMinson,Dorothy Mosher, Jean Morehouse, Barbara Par-sons, Audrey Pikul, Wanda Reed, Donna Roberts,JaneSchumann,KennethSt.John,SharonThatcher, Sandra Tripp, Blanche Wood, and Ger-trude Wood.AlthoughDunne expressed some uncertaintywhether Joan Brownell was a temporary or per-manent employee, his uncontradicted testimonyshows that Brownell was hired during the weekending August 22, 1964, and worked about 3 nightsa week until September 12, 1964, when she left theCompany's employ. She returned to work duringthe week ending December 5, 1964, and left theweek ending December 26, 1964. As Brownell washired to work during the Christmas season only, itis clear, and we find, that she was a temporary em-ployee who should be excluded from the unit. Weshall also exclude Joan Wilcox from the unit, as shequit' the Company's employ on December 21, theemployees in the leased departments" The Trial Examiner did not explicate his reasons for finding that theUnion possessed a majority among the Glens Falls employees Ac-cordingly, we set forth our applicable findingsinfrawith respect to theUnion's majorityin the appropriate unit336-845 0 - 70 - 19 276DECISIONSOF NATIONALLABOR RELATIONS BOARDday before the Union's request for recognition, andhas not returned to work. Thus, excluding theforegoing 36 employees, the resultant Glens Fallsstore payroll figure for the unit is 66.The following disputed categories in Glens Fallsremain for our disposition:(a)Name not on Glens Falls payroll:LoisClark's name does not appear on any payroll inevidence in this case. Respondent asserts that shewas a temporary employee. However, the uncon-tradicted testimony of Dunne shows that she left onDecember 19, 1964, to enter the hospital and, fol-lowing a stay in the hospital, returned to work inJanuary, in accordance with Dunne's promise toher in the hospital that her job would be kept openfor her return. Under the circumstances, we agreewith the General Counsel that Lois Clark was apermanent employee on sick leave status followingDecember 19, and thus should be included in theunit.(b)Alleged supervisors:The Respondent con-tends that the duties of Montero and Reinack arenot those of supervisors, as alleged in the com-plaint, and that they should be included in the unit.Since we have found,supra,thatMontero is a su-pervisor,we shall exclude her from the unit.Similarly, we agree with the Trial Examiner's find-ing that Reinack is a supervisor, as well as arepresentative of Respondent, by virtue of his"management-trainee" status.We find, therefore,that he should be excluded from the unit.(c)Alleged temporary employees:The Respond-ent contends that the names of Dee Sullivan andLindaWood should be excluded from the unitbecause they were temporary employees. TheCharging Party and the General Counsel would in-clude them as regular employees for differentreasons; respectively, that they must be consideredpermanent because they worked for 6 months, andthat they were high school girls who were regularemployees who were laid off, as customary, whena layoff impends.We find that both employeesshould be included in the unit because it appearsfrom the evidence in the record that they bothworked regularly from June 1964 throughDecember 1964, when they were included in alayoff because they were high school studentsrather than because their jobs were temporary.(d)Alleged quit:The Respondent contends thatJames Donovan should be excluded from the unitbecause he gave notice to Dunne, prior to theUnion's demand for recognition, that he would haveto leave to go to work for the U.S. Post Office inDenver.The General Counsel would includeDonovan in the unit because he was at work onDecember 22, 1964, and left that day to work tem-porarilywith the post office for the Christmasseason. It appears that Donovan returned to his jobwith the Company following his temporary Christ-mas work. Under these circumstances it would ap-pear, and we find, that Donovan was on leave as aregular employee and thus should be included in theunit. Inaccordance with our foregoing findings, wecompute the number of employees on the GlensFalls payroll to be included in the unit at 65.12Leased Department PayrollsOn December 22, 1964, there were 22 names onthe payrolls of the leased departments, excludingthe Central Market. These names are contained inAppendix B attached hereto.Jewelco, Inc:We find from the testimony of Mar-garet Pincheon, which we credit, that Wilhelm andBurns were regular employees of the Respondentand Jewelco, Inc., as joint employers, on December22, 1964, and should be included in the unit. Weshall, however, exclude Pincheon as she is a super-visor who hired these employees. The only disputedname appears to be that of Andrews, who is similarin status to Donovan,supra,whom we have in-cluded. Andrews was hired by Pincheon in March1964. She was not considered to be temporary ac-cording to Pinchebn, and worked until December24, 1964, when she left because she becamepregnant.She gave notice of her leaving inNovember as permanent. As she was a regular em-ployee at work on December 22, 1964, we shall in-clude Andrews in the unit.Richlin:We find from the testimony of RobertBridges, which we credit, that Bridges is a super-visor in the Richlin concession and should be ex-cluded. Based on his credited testimony, we findthatLewis Floyd was a regular employee onDecember 22, 1964, and thus should be included inthe unit. The Charging Party would exclude theother two named employees, Judy Smith and HenryHunt. The General Counsel agrees as to Smith, butwould include, Hunt. Smith attends college out oftown and was hired in early December 1964 for theChristmas season. She left shortly after December22, 1964, to return to college. We find that Smith isa temporary employee who should be excluded.Henry Hunt was hired the 'second or third week inNovember 1964, and worked until February 1965.According to the testimony of Bridges, who hiredHunt, Hunt asked for a temporary job to last untilthe company for which he had been working endedits shutdown due to a strike. Although the recorddoes not affirmatively show the circumstancesunder which Hunt's employment was severed inFebruary, we infer that Hunt's job was only tempo-rary, and we shall, therefore, exclude him from theunit.12By addingLois Clark tothe unit,and excluding Montero andReinack. CLARK'S STORESEastern Merchandising:Ann ditto was the onlyemployee in this concession as of December 22,1964, and had been the only employee for a con-siderable period. Except for Easter time, there hadbeen no one else in the department. Contrary to theRespondent's contention, and in agreement with theCharging Party and the General Counsel, we findfrom the record that she is not required regularly toexercise supervisory authority and is an employeeto be included.131"1Morton's Shoe:The payroll for this concessionfor the week ending December 19, 1964, lists thenames of Larry Ballard, manager, Erma Gilchrist,JosephineFunicello,Elizabeth . Sheerer,andKathleen Durkee. We shall exclude Ballard fromthe unit because the record shows he is a super-visor.As, such payroll was conceded by theRespondent to be the same as of December 22,1964, and as Ballard in his,testimony named onlyDurkee as temporary, we infer that all the others,i.e.,Gilbert, Funicello, -and Sheerer, were regularemployees on December 22 and shall include themin the unit.14 In his testimony Ballard expressedsome uncertainty as to what were Durkee's actualdays of work, but stated that he Wag certain sheworked full time until November- 7, 1964. Ballardthought she worked only I day, or not at all, sinceNovember 1964. Since there is no evidence thatDurkee was at work as a regular employee onDecember 22, and in agreement with the ChargingParty, we shall exclude Durkee from the unit.Nu-Enamel:Albert Constantine is the only nameappearing on the payroll of this concession as ofDecember 22, 1964. Constantine was employedthere from November 4, 1962, through December27, 1964. No other employee worked with him. TheRespondents contend that Constantine is a super-visor because he was the manager of tthe concessionand was authorized to spend money from petty cashwhen he needed help to unload a truck. Constantinetestified that he spent money for such purpose oninfrequent occasions amounting to not more thansix times in 2 years. It appears that Constantinealso used petty cash to obtain other help onsporadic occasions and that, in his absence, Dunnemay have directed store personnel to "cover" theNu-Enamel concession. Under the foregoing cir-cumstances, we find that Constantine's duties wereprimarily those of a salesman and, that he -neitherpossessed nor exercised regular duties of a super-visor, as defined in the Act. Accordingly, we findthat Constantine is an employee who should be in-Topsy's:This concession's payroll for the weekendingDecember 19, 1964, which Respondentsconcede is also applicable on December 22, 1964,"Eastern Camera and Photo Corp,140 N LRB 569, 571.14We do notaccept Ballard's retractionon cross-examination in an at-tempt to show that Sheerer was temporary. It is apparent from thetestimony of both Ballard and Sheerer that she is a regular employee and277lists the followingnames:Florence Lawson, An-nette Joiner, Joe Noonan, Thomas Le Pan, PhyllisMcDonald, Henry Palmer, and Kathleen Crothy.In agreementwith the parties, we shall excludeLawson from the unit as a supervisor, and Palmerand Crothy as temporary employees, and shall in-clude Noonan as a regular employee. Thomas LePan was working at a snackbar of this concessionfor some time prior to and including December 22,1964; he was still working there as of April 1965.Joiner was also working there during this period oftime at the snackbar, under Lawson, and did notbecome manager of the concession until Lawsonleft in January 1965. McDonald was a full-time em-ployee who worked on December 22, 1964. Ac-cordingly,we shall include in the unit Le Pan,Joiner, and McDonald. Thus, in agreement with theRespondents and the Charging Party, we find atotal of 12 employees in the unit among the leaseddepartments.From the employees whom we find herein to beincluded in the unit, the General Counsel submittedin evidence 58 signed cards bearing the signaturesof employees authorizing the Union to representthe signers and dated between October 1964, andJanuary 21, 1965.15 All of them were authenticatedby the signer or by an employer or organizer whowitnessedthe signing,or who was informed by thesignerthat it was his or her signature. We accept thetestimony of the witnesses in this regard.'6 TheRespondentquestionstheauthorizationcardswhich it claims were signed by individuals who itcontendsshould not be included in the unit-or cardssolicited by Constantine, who it contends is a super-visor.We have rejected these contentions, of theRespondentin our findings,supra.The Respondentalsowould exclude the cards obtained by or-ganizersForsythe and Lynch, on the ground thattheUnion promised to waive initiation fees forthose employees who signed cards, and, in the caseof Lynch, on the additional ground that he informedthe employees that the cards were for the purposeof getting an election at the store. The record doesnot support these contentions. As we find all 58cards to be valid,and asthe unit consists of a totalof 77 employees (12 in the leased departments and65 in the other departments), including the cardsigners,we find that the Union had a majority in theappropriate unit at all relevant times.The record establishes that, at the time it made itsdemand for recognition, the Union represented 52- a majority - of the employees in the appropriateunit.The Trial Examiner, however, concluded thatthe unfair labor practices he found were only "iso-lated" and did not either establish Respondent'sbad faithin decliningto recognize the Union or tendwas employedas suchon December 22IsAll but six of these cards were signed before December 22, 196416The Colson Corporation v. N.L.R B,347 F 2d 128 (C A. 6), cert.denied382 U.S. 904;Lifetime Door Company,158 N LRB 13 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDto dissipate the Union's majority so as to prevent afair resolution of the question concerning represen-tation through a Board-conducted election. In addi-tion to the unfair labor practices found by the TrialExaminer, however, we have found many addi-tional 8(a)(l) violations.We cannot agree, there-fore, that Respondent's violations were isolated, orthat they did not tend to dissipate the Union'smajority status, and to destroy the conditions for afree and fair election. Accordingly, we find that itisnecessary, in order to remedy the unfair laborpractices, committed and to restore thestatus quoante,to issue a remedial order requiring theRespondent to bargain with the Union, uponrequest.17 Under these circumstances, we find it-un-necessary to decide whether Respondent had vio-lated Section 8(a)(5) as well, for the remedial orderfor such violation would be no different from thatwhich we are ordering to remedy the 8(a)(1) viola-tions.THE REMEDYHaving found that the Respondent, M. N. Lan-dau Stores, Inc., d/b/a Clark's Stores, has engagedin unfair labor practices in addition to those foundby the Trial Examiner, we shall order it to cease anddesist' therefrom and take certain additional affirma-tive action to effectuate the policies of the Act.As we have found that this Respondent has en-gaged inserious and extensive 8(a)(1) unfair laborpractices which are of a kind calculated to dissipatethe Union's majority and which prevent the holdingof a fair and free election, we shall order theRespondent to bargain, upon request, with theUnion to remedyits 8(a)(1) violations.Upon the basis of the foregoing, and upon the en-tire record in these consolidated cases; the NationalLabor Relations, Board hereby makes the following:ADDITIONAL AND AMENDED CONCLUSIONS OF -LAW1.Respondent, M. N.Landau Stores,,Inc., d/b/aClark's Stores at its Glens Falls, New York, store,has, by ManagerDunne'sand'Guard SupervisorGodfrey's intimidatory treatment of -employeeNoonan; by Assistant Manager Eastman's directiveto employee Joiner not to talk to` organizers; byGodfrey'sstatementto employees that Dunne hada list of those who had joined the Union; by storeguardWilliams' threats to- employees. Joiner andPalmer; by Godfrey's and Williams' surveillance-ofa union meeting;by Godfrey's suggestion to em-ployees that they deal with Dunne directly ratherthan through the. Union; by department ' headReinack's interrogation of, and warning to, em-ployees Joiner and Palmer; by department head"Better Vat-U Stores of Mansfield,Inc,161NLRB 762, and casescited in fn 2 thereof-Clark's threat to employee French;and by Super-visorMontero's interrogation of employee Doranin a coercive manner,interfered with,restrained,and coerced employees in their exercise of rightsguaranteed in Section7 of the Actand thereby hasengaged in unfair labor practices within the meaningof Section 8(a)(1) of the Act.2.All employees employed at Respondent'sGlens Falls, New York,store, including employeesin the leased or licensed departments, but excludingemployees of the Central Market,store managers,assistant store managers,watchmen,guards, andsupervisors as defined in the Act,constitute a unitappropriate for the purposes of collective bargain-ing, within the meaning of Section 9(b) of the Act.3.At all times since December 22, 1964, Local1262,RetailClerks InternationalAssociation,AFL-CIO,a labor organization herein,has been,and now is, the exclusive representative of all theemployees in the above appropriate.unit, for thepurpose of collective bargaining within the meaningof Section 9(a) of the Act.4.Theaforesaid unfair labor practices are unfairlabor practices affecting comn'lercewithin themeaning of Section 2(6) and(7) of the Act.Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow, and hereby orders that the Respondents,Clark'sGambleCorporationd/b/a ' Clark'sDiscountDepartment Store (as successor toClark's Springfield, Inc., Clark's Gamble Spring-field, Inc., and Clark's Landau Springfield,Hnc.),Springfield,Massachusetts, andM. N. LandauStores, Inc., d/b/a Clark's Stores, Glens Falls, NewYork, their officers, agents, successors, and as-signs, shall take the action set forth in the Trial Ex-aminer's Recommended Order, as so modified:. 1.Insert in lieu of paragraph II,'A, of the TrialExaminer's Recommended Order the following:"A. Cease and desist' at its Glens Falls, NewYork, store, from intimidating employees becausethey conversed with union organizers; forbiddingemployees to converse with organizers, advisingemployees that it has a list of employees who havesigned union cards, spying on union meetings, inter-rogating employees as to union activity; threateningemployees that by signing a union card,they wouldjeopardize their jobs, or in any othermanner inter-fering with, restraining, or coercing its employees(including employees in leased departments) in theexercise of their rights under Section 7 of the Act."2.Insert the following as new subparagraph I ofparagraph II, B, and renumber present subpara- CLARK'S STORESgraphs 1 and 2 of said paragraph,2 and 3,respec-tively:"1.Upon request, bargain collectively withLocal1262,Retail Clerks International Associa-tion, AFL-CIO, asthe exclusive representative ofthe employees in the following appropriate unit,with respect to rates of pay, wages, hours of em-ployment,and other terms and conditions of em-ployment, and, if an agreement is reached,embodysuch understanding in a signed agreement.The unitis:All employees employed at its Glens Falls, NewYork,store,including employees in the leased orlicensed departments,but excluding employees ofthe Central Market,store managers,assistant storemanagers,watchmen,guards, and supervisors, asdefined in the Act."3.The notice attached as Appendix B to theTrial Examiner's Decision is modified by deletingthe indented paragraph of said Appendix and insert-ing the following:WE WILL NOT intimidate employees becausethey conversed with union organizers,forbidemployees to converse with organizers,adviseemployees that we have a list of employeeswho have signed union cards, spy on unionmeetings, interrogate employees as to union ac-tivity,threaten employees that by signing aunion card they will jeopardize their jobs, or inany other manner infringe on employees' rightsunder Section7 of the Act.WE WILL, upon request, bargain collectivelywith Local 1262, Retail Clerks InternationalAssociation,AFL-CIO,as the exclusiverepresentative of employees in the followingappropriate unit,with respect to rates of pay,wages, hours of employment,and other termsand conditions of employment,and, if an un-derstanding is reached,embody such- un-derstanding in a signed agreement.The unit is:All employees employed at our GlensFalls,New York,store, including em-ployees in the leased departments,but ex-cluding employees of the Central Market,store managers,assistant store managers,watchmen,guards, and supervisors, asdefined in the Act.IT IS FURTHER ORDERED that the complaintherein be, and it hereby is, dismissed insofar as it al-leges unfair labor practices not found herein by theBoard.APPENDIX ACarol AckenBarbara AllenDorothy AureliaPatricia BasqueLinda BarotNancy BaughJudy BeaneDorothy BennettFred BennetShirley BordeauJane BradyDorothy BrannEstelle BraytonNancy BrownellJoan BrownellMarion CampbellPatricia CaproodGeorgianna CarpenterJerry ClarkLinda ConlonJanet CookShirley CrossSophie CorlewPhlllis CroftSarah CureCheryl DeanCharmaine De LuccaHelen DicksonJames DonovanDiane DoranKaren DowmontDiane DubayLinda DumontJoanne DudleyJoan DupellPatricia FallonGeorgia FlandersRhea FrasierLibbie FrenchCarmela GilbertKay GilbertConcetta GiffordJudy GonyeaWade GreenoughDorothy GriffinRobert HoagMargaret HuntMary Jane Judson'.Anita KannerGrace Keneally-Anne La BargeMarilyn LewisNancy MansellMarylou MacDonaldAlice McEachronJoyce McNeilLiesolotte MillerDawn Mingo279Joanne MinsonShirley MonteroDorothy MosherJoyce MosesJean MorehouseJane MyetteLouise NashBlanche O'RourkeSylvia PalmerDoris ParkerBarbara ParsonsGeorgia PaulAudrey PikulWanda ReedMark ReillyDaniel ReinackDonna RobertsMarion RobertsBetty RowlandMarie SahlBarbara SchultzJane SchumannJulia SingletonLorraine SpringerLoretta St. JohnGary St. JohnKenneth St. JohnDee SullivanSharon ThacherSadie ThompsonLaura ToomeyCharlene TracySally TrapassoDenise TraverJanis TrippSandra TrippSharon TrombleeFlorence VieleTheresa WhaleyJoan WilcoxBlanche WoodLynda WoodGertrude WoodJanet ZwolakAPPENDIX BJEWELCO, INC.J.AndrewsJ. ByrnesM. WilhelmM. PincheonTHE RICHLIN CORPORATION OF GLENS FALLS,INC.Robert BridgesLewis FloydHenry HuntJudith Smith, . 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDEASTERNMERCHANDISINGCORPORATIONincluding my observation of the witnesses,and after dueconsideration-of. the briefsand memorandafiled by theAnn Gittoparties,Imake the following:MORTON'S SHOELarry Ballard, Mgr.Kathleen DurkeeJosephine FunicelloErma GilchristElizabeth SheererNU-ENAMEL COMPANYAlbert ConstantineTopsy'sKathleen CrothyAnnette JoinerFlorence LawsonPhyllisMcDonaldThomas Le PanJoe NoonanHenry PalmerTRIALEXAMINER'S DECISIONFINDINGS OF FACT1.THE HOLYOKE CASESA. Statementof the CaseThese cases,I-CA-4904and 4932, originated withcharges filed February 26 and March 19, 1965, and aconsolidated complaint issued September29, 1965. Thecomplaint alleged'that the Respondents,M. N. LandauStores, Inc., d/b/a Clark's Stores andClark'sDiscountStore,had unlawfully refused to bargain with the Unionrepresentinga majorityof the employees at the Holyoke,Massachusetts,store,and that Respondents had unlaw-fullyinterrogated'andotherwise interferedwith,restrained,and coerced Holyoke employees with respectto their union activities.At the conclusion of General Counsel's affirmativecase (presented at Springfield,Massachusetts,on April19, 1966),Respondents moved to dismiss the Holyokecase for failure of General Counsel to establisha pimafaciecase.I indicated on the record that I inclined to theview that the motion was well founded,but deferred rul-ing, pending the filing of memoranda,and adjourned thehearing with respect tothe Holyokecase.Upon con-sideration of the memoranda thereafterfiledby theparties and on the entire record,2 I hereby grant the mo-tion to dismiss, pursuant to the findings set forth below.INTRODUCTORY STATEMENTFREDERICK U. REEL, Trial Examiner: This proceeding,heard at Washington, D.C.; Baltimore, Maryland; Spring-field,Ohio;Springfield,Massachusetts;andLakeGeorge, New York, in November 1965 and or variousdates in March, April, May, June, July, and September,1966, originated with separate charges and complaints inRegions1, 3, 5, 9, 13, and 25, of the Board. Common toeach of the complaintswas an allegationthat theRespond-ent named therein had unlawfully refused tobargainwith the Charging Party as representative of the em-ployees in the particular store or stores named in the com-plaint.Apparently for that reason, and because the laborpolicy of the Respondents allegedly emanated from a sin-gle national headquarters, the General Counsel on Oc-tober 5, 1965, consolidated these cases for hearing. OnNovember 12, 1965, Respondents moved to sever thecases; this motion I denied on December 10, 1965. How-ever, on February 18, 1966, 1 granted General Counsel'sunopposed motion to sever and dismiss the case originat-ing in Region13, and on September 28, 1966, 1 severedand dismissed the casesoriginatinginRegion 25 on mo-tion of theRegionDirector who advised that the surviv-ing issuesin those cases (the bargaining allegations hav-ing already been dismissedpursuantto an unopposed mo-tion of the General Counsel) had been amicablysettled.This Decision, therefore, deals only with the cases aris-in in Regions I. 3, 5, and 9. referred to hereinafter as theHolyoke, Glens Falls, Baltimore, and Springfield cases,respectively.Upon consideration of the entire record,''General Counsel's motion tocorrect certainerrors in the transcript ishereby granted.B., The Union's Organizing Drive and Request forRecognition3In the fall of 19644 the Unionstaged an organizationalcampaign amongthe employees working at the Holyokestore.At the hearing, 47 signed authorization cards wereintroduced in evidence; we may assume, without decid-ing, that this constituted a majority of the employees inthe appropriatebargainingunit.On November 13, theUnion wrote the Company claiming majority status at theHolyoke store,requesting recognition and bargaining,and offering to `prove its majority by submitting itsauthorization cards for checking by any impartialperson.The Company promptly replied, by letter from its NewYork headquarters on November 16, that it "has no wayof proving" whether the Union represented a majority,and suggestingthat the matter be resolved by "a properprocedure under the rules of the ...Board." On Friday,December 4, unioncounsel in Bostonwrote the Com-pany's New York office enclosing photostatic copies ofLOver objection of Respondents, I permitted General Counsel toinquire further into the Holyoke matter in cross-examiningan officer ofthe Respondents on September 20, 1966.3The pleadings establish that the Holyoke store is one of a chain ofretail department stores operated by the Respondents named in the com-plaint in that case, that it annually receives over $50,000 worth ofmerchandise directly from outside Massachusetts,that its annual sales ex-ceed $500,000, that Respondents(jointly called the Company for pur-poses of the Holyoke case)are there engaged in commerce within themeaning of the Act,and that the Charging Parties in the Holyoke case,consisting of the RetailClerksInternational Association and various of itslocals, jointly called the Union for purposes of the Holyoke case, are alabor organization within the meaning of the Act.4All dates in this portion of this Decision refer to the year 1964 unlessotherwise indicated. CLARK'S STORES281the authorization cards and again requesting bargaining.Company counsel responded from his Boston office onDecember 8 that the Company had "no knowledge what-ever as to the circumstances and manner under which theUnion obtained the authorization cards," or that theUnion "represents an uncoerced majority of the em-ployees." The Company stated that it therefore declinedto recognize the Union, but that it was about to file arepresentation petition with the Board, as the Company"feels that any existing question of representation raisedin [the Union's] letters . . . should be resolved by the .. .Board." 5StoreManager Lounsbury testified that he had ex-amined the photostatic copies of the cards the Unionmailed to the Company, and had compared them with thesignatures of the employees. He could not rememberwhen he did so, but he thought Company Counsel Tepperhad asked him to do so, during a meeting in the store. Herecalled writing either Boston counsel or the Company'sNew York office that the signatures appeared genuine.C. Alleged InterferenceGeneral Counselurgesthat on two occasions the Com-pany was guilty of unlawful invasion of employee Section7 rights. According to employee Gloria Fontaine,6 inearlyDecember she was summoned to Store ManagerLounsbury's office where she spoke with Joseph Mc-Nally, area supervisor over a number of Clark stores,who asked her if she had been visited by union represent-atives and if she had "signed anything allowing theUnion to come in and take a vote." Fontaine replied thatshe had been visited and had signed a card. Her testimonycontinues:Q.And was there any further conversation?A.He told me that some unions weren't legallyrecognized and that he wanted to make sure that thisunion was legitimate, and he asked me if they hadshown me any identification. I told him that they hadgiven me their cards, and he asked to see them. Heasked if I had them with me. I told him I had them inmy purse, and he asked to see them, and I went andgot them and showed them to him, and he copied theinformation down from the cards'arid'said he'd checkin to the legitimacy of the union.On cross-examination she added:Q.Am I correct in saying that Mr. McNally as-sured you at the time that he was talking to you inMr. Lounsbury's office that none of this would resultin any recriminations against you?A.Yes.Q.He made that quite clear, didn't he?A.Yes, he did.Q.And he did say that he was asking you thequestion because he wanted to make sure that thesewere legitimate union representatives who werecoming around suggesting something to this effect?A.Yes.Q.And when you showed him the twocallingcards, do I state it correctly that Mr. McNally saidthese are legitimate representatives of the union?A.He said they seemed to be legitimate.Q. They seemed to be, he said to you, legitimaterepresentatives of the union; and this was about theextent of the conversation?A.Yes.McNallysubstantiallyconfirmedFontaine'stestimony. He also testified that he asked several super-visory employees whether, when the Union approachedthem, the Union had represented that the Company"wanted the union in the store," a question McNally put"because [he] had heard this rumor." One person towhom McNally put this question was Clarence Bessette,a department manager, who according to company coun-selwas not a supervisory employee, although McNallyhad apparently regarded him as one. McNally, called asa witness by Union Counsel Pyle, testified as follows:THE WITNESS: I asked him if he was approachedby the union on the basis that Clark's wanted theunion in the store, and his answer was no; and thatwas the end of the conversation.Q.You don't mean that is all you asked him?A. That is all I asked.D. Conclusions With Respect to the Holyoke CaseMcNally's conversations with Fontaine and Bessetteare too innocuous and too isolated to serve as foundationfor a finding of violation of Section 8(a)(1), and also arefar too insubstantial to establish that the Company atHolyoke resorted to unfair labor practices whichprevented the holding of a fair election.SeeHammond &Irving, Incorporated,154 NLRB 1071;John P.Serpa,Inc.,155 NLRB 99;Strydel Incorporated,156 NLRB1185;Harvard Coated Products Co.,156 NLRB 162;but cf.N.L.R.B.v.C. J. Glasgow Co.,356 F.2d 476,479(C.A.7);N.L.R.B. v.Superior Sales, Inc.,366 F.2d 229(C. A. 8).General Counsel contends that because Lounsbury ex-amined the authorization cards and determined that thesignatures were authentic,this case falls into the line ex-emplified byFred Snow d/b/a Snow & Sons,134 NLRB709, enfd. 308 F.2d 687(C.A.9); Dixon Ford Shoe Co.,Inc.,150 NLRB 861; andJemMfg., Inc.,156 NLRB642. Those cases are all distinguishable on the groundthat the employer had either agreed to bargain,or had ac-tually started to bargain on the basis of 'a card check.'The Companydid in fact file such a petition on December 10, and itwas the subject of hearing on March 26 and April9, 1965,primarily as towhether certain employees were in or out of the bargaining unit The dayafter that petition was filed,however, i e., on December 11, 1964, theUnion filed a charge(Case I-CA-4825)alleging a refusal to bargain OnDecember 16, the Regional Office advised the Company that the Com-pany's representation petition would be held in abeyance pending disposi-tion of the charge.On January 8, 1965, the RegionalOffice,after in-vestigation,dismissed the charge The Union promptly filed a new charge(Case I-CA-4860, filedJanuary 12, 1965)repeating the allegation ofrefusal to bargain and adding an allegation of discriminatory discharge andother acts This charge was dismissed by the Regional Office on January29, 1965. On February 26, 1965,theUnion filed the charge in CaseI-CA-4904, initiating the instant proceeding, and alleging violations on anationwide basis of Sec 8(a)(1), (2), (3),and (5) All but the 8(a)(1) and (5)allegationswere dismissedon October I, 1965 The charge in CaseI-CA-4932, filedMarch 19,1965, and limited to the Holyoke store, al-leged violations of Sec. 8(a)(1)and(5),and three discriminatorydischarges,but the complaint before me does not include any allegationsof discrimination in this store6 In the hearing on the RM petition, the Companycontended that Fon-taine, the head cashier, was a supervisor For purposes of ruling on themotion to dismiss, I will assume she was an employee 282DECISIONS OF NATIONALHere the Company never challenged theauthenticityofthe signatures, which is all Lounsbury checked, but it didexpressly challenge "the circumstances and mannerunder which the Union obtained the authorization cards"and whether the Union "represents an uncoerced majori-ty.,,Moreover, General Counsel is in error in asserting inhis brief that Lounsbury's check of the cards precededthe letter of December 8 in which the Company refusedto accept the cards as proof of majority. The Unionmailed the cards to New York on Friday, December 4.Even if they were received there on December 5, it is in-conceivable that they were somehow transmitted to coun-sel in Boston,carried by him to Holyoke, and checkedthere by Lounsbury, in time for him to have written aletter to counsel in Boston which counsel had received byDecember 8, the date of his letter to the Union. GeneralCounsel also statesin hisbrief that the Company "filedan RM petition ... in which it took the position, afterhaving examined the cards, that many of the cardsignerswere supervisors." But this position was taken, not in thepetition filed December 10, but in the hearing on the peti-tion months later.On this record, it seems clear that promptly after theUnion mailed its authorization cards to the Company, theCompany responded by filing an RM petition. The onlyreason this petition was not processed and an electionconducted was that the Union filed a seriesof unfair laborpractice charges. So far as this unit is concerned, thesecharges were groundless, and at best General Counselhas unearthed two minor inquiries, far short of conductwhich would preclude a fair election. It was the Union,not the Company, which delayed and prevented resolu-tion of theissueas to the Union's majority status. Evenassuming,arguendo,that the Company violated the Actelsewhere and demonstrated hostility to the bargainingprocess, at Holyoke the Company did nothing improperand did its best to obtain a prompt election to settle thematter. General Counsel argues that the Company's con-duct elsewhere reflects adverselyon itsgood faith atHolyoke. It is at least as fair to argue that the Company'sdemonstrated good faith at Holyoke (demonstrated by itsprompt filing of an RM petition and its noninterference atthat store) reflects adversely on General Counsel's con-tentions elsewhere.Itherefore conclude that the motion to dismiss thecomplaint in Cases I-CA-4904 and 4932 should begranted. 7I1.THE SPRINGFIELD CASESA. Statementof the CaseThesecases,9-CA-3451 and 3487, originated withchargesfiled January 22 and February 24, 1965, and aconsolidated complaint issuedApril 14, 1965. The com-plaint alleged thatthe three corporateRespondents7 In the event the Board or higher reviewing authority disagrees withthis disposition of the matter(compare the difference in approach betweenthe Board and court cases cited above),the case should be remanded topermit the Company to introduce evidence with respect to the Holyokecase"At the hearing it was stipulated that these three Respondents at thislocation now operate the store as"Clark'sGemble Corporation d/b/aClark's Discount DepartmentStore " Thisentity and its predecessors atLABOR RELATIONS BOARDnamed therein8 had violated Section 8(a)(1) of the Act byvarious acts of interference,restraint,and coercion, hadviolated Section8(a)(3) bydiscriminatorily dischargingone Eula Ramsey, and had violated Section 8(a)(5) byrefusing to bargain with the ChargingPartyin the Spring-fieldcase,Local 1552 ofthe RetailClerks,which in thissection of this Decision is referred to as the Union.Evidence relating to this complaint was heard at Spring-field,Ohio, on March 17 and 18,1966;9 some additionalevidence with respect thereto was taken at Baltimore,Maryland,on September20, 1966.B.TheBusinessof the, Company and the Labor Or-ganizationInvolvedThe Companyoperates a discount department'store atSpringfield,Ohio,where it is admittedly engaged in com-merce within the meaningof the Actand within theBoard's jurisdictional standards.The Unionis a labor or-ganization which in thefall of 196410started an organiz-ing campaign in the Springfield store.C.The Union's OrganizingDrive and Request forRecognitionBy January 18, 1965, the Union's organizing campaignhad resulted in its obtaining signed authorization cardsfrom 47 employees in the Springfield store, which we mayassume,arguendo,constituted a majority of the em-ployees in an appropriate bargaining unit. On this date theUnion sent a telegram to the NewYorkoffice of theCompany claiming majority status,offering to submit toa card check,and requesting recognition.The telegramconcluded that if no reply was received by January 20,the Union"will assume that [the Company]refused torecognize the Union as the bargaining representativechosen by a majority...." The Companyreceived thetelegram but made no response.l i One month later, onFebruary 16, at a union meeting,the union organizersasked the employees at the meeting to sign the followingletter,addressed to the head officer of the Company inNew York:We, the undersigned employeesofClarksDiscount Department Store, 205 East Leffel Lane,Springfield, Ohio,wish to enjoy the rights of collec-tive bargaining.We have, prior to and from this dayforth,authorized the RetailClerksUnion,Local No.1552, AFL-CIO, 4127 EastSecond Street,Dayton,Ohio, to represent us for the purpose of collectivebargaining, respecting rates of pay, hours of employ-ment,and other conditions of employment in ac-cordance with the applicable law.It has been brought to our attention that the topmanagementof Clarkshas refused to recognize ourrights to freely choose a bargaining representative tospeak in our behalf.This has caused us to becomedeeply concerned,knowing that our Employer is af-Springfield are herein called the CompanyIhereby correct the transcript of that hearing to substitute the wordfor "you" at p 295,1 4All dates in this section of this Decision refer to the falland wintermonths of 1964-65 unless otherwise indicated11According to Company Officer Bloom, the telegram was mislaid inthe New York office CLARK'S STORES283filiatedwith various organizations, which are, inthemselves, a form of Union.We respect our Employer's right to affiliate them-selves with. an organization of their choosing and wefirmly believe our Employer should respect ourrights to affiliate with the Retail Clerks Union, LocalNo. 1552.We have been led to believe that our Employer hadour best interests at heart, in fact, prior to our wishesof becoming organized, we felt that our Employerwas a fair and well meaning organization, however,since we have exercised our guaranteed rights to self-organization, our Employer, through his actions, hasmade us doubt his feeling toward us, the actual back-bone of his organization.We, the undersigned, take the position as freeAmerican Citizens, that we' are entitled to join aUnion of our choice and that this right must be recog-nized. Further, if our Employer continues to refuseto recognize our choice of a bargaining representa-tive, the Retail Clerks Union, Local No. 1552, we,the employees of Clarks, will take whatever lawfulsteps may be necessary to prove our sincerity to ourEmployer, of our desires to be organized.The letter was signed by 52 people, 44 of whom signed atthe meeting, and 8 of whom signed later at their homes.At least two of the signers, Eula Ramsey and DeloresWallace, had left the payroll some weeks before signingthe letter. The Union sent this "round robin" letter to theCompany's New York office, accompanying it withanother letter requesting recognition.The Companyreceived the letters on Tuesday, February 23, andpromptly referred the matter to its counsel, who im-mediately filed an RM petition which was docketed in theBoard's Cincinnati office on Monday, March 1. The Re-gional Office dismissed this petition on April 20, 1965,because of the issuance of the complaint in the Springfieldcase.D. Alleged InterferenceGeneral Counsel urges that the record establishes thefollowing items of company interference with employeerights under Section 7.1.EmployeeDeloresWallace testified . that onDecember 3, 1964, only 2 days after she was hired,Richard Burkhardt, manager of the hard goods depart-ment and a supervisor within the meaning of the Act,identified certain individuals, then present in the store, asunion organizers, told her that both the Union and theCompany were going to have meetings, and then stated:"I would like for you to talk against the Union at the storemeeting." Wallace testified that she replied, "No, I willnot do anything for the Union while I am in the store andIwon't do anything against the Union," and that Burk-hardt then walked away. Burkhardt denied having madesuch a request of Wallace, and testified that Wallace her-self initiated a conversation about the Union, pointing outto him the presence of the organizers and volunteeringthat she was not in favor of the Union, a position she ex-pressed on several occasions. Burkhardt also testified, in-consistently, thatWallace had expressed herself severaltimes as being for the Union.2.According to the testimony of employee Eula Ram-sey, one day in December 1964 she and three other em-ployees were seated at a lunch table in the store whenStoreManager Edwards came by (as he often did) andjoined them, observing:"I am surprised to find how manyof you old girls are still here that signed for the union thelast time," a reference to an unsuccessful union campaignin 1963. According to Ramsey, one of the girls repliedthat she had made no response to the Union's overtures,Ramsey herself said: "I think we all have our beliefs,"and Edwards then ended that part of the conversation bystating, "I would find out where my union dues go" andmaking a vague reference to the Union's "promises." Ed-wards denied that the episode occurred and also deniedknowledge of who had "signed for the Union" during the1963 campaign.3(a)Employee Efthimia Gounara testified that inJanuary 1965 Arthur Thomas, who was then a depart-ment head and whose supervisory status at that time is inissue, asked her "What [she] was thinking about theUnion," to which she replied, "I don't know anythingabout this." He continued, according to Gounara, thatshe would have to pay $5 a month to the Union andwould get nothing from it. Thomas denied that the Unionwas mentioned in this conversation.(b)Gounara testified that the conversation continuedwith her complaining to Thomas that she was underpaidcompared with a recently hired employee and Thomas'replying "Well, don't worry, I'll fix it up." Gounaratestified that the next day Store Manager Edwards ad-vised her she was receiving a 5-cent-an-hour increase,and shortly thereafter Thomas told her: "You see whatthe Company did for you? You asked and you had it. Butif the Union was here, you wouldn't get anything from theUnion." Although it is clear that Gounara received araise at that time, Thomas in effect denied making the re-mark attributed to him, for he testified after mentioningthe problem to Edwards he next heard of the matter whenGounara told him she had received the raise.According to Gounara's testimony, the week after shesigned the letter of February 16, 1965, urging the Com-pany to recognize the Union, the 5-cent pay increase shehad received the preceding month was not reflected in herpay. She testified that when she inquired at the office, thegirl there told her "We got an order from the manager totake away the nickel," and when she spoke to Thomasabout it, he said: "When you get on my back you won'tget a thing. You got the nickel raise because I thought youwere working for me. But you are working for the Union.Now, go and ask them and get your nickel back fromthem. Don't ask me." Gounara further testified that shenext spoke to Edwards, who said he would "straighten itout," and the next week the nickel increase was restored.Thomas denied making the statement Gounara attributedto him, and denied knowledge that she had ever had thenickel increase rescinded. Company records reflect thatGounara received 5-cent increases in January and inMarch 1965, and do not reflect any reduction in herpay 1211General Counsel moved on June 10, 1966, to reconvene the Spring-InMarch 19651expected to get a regular five cent wage in-field hearing to take rebuttal testimony from Gounara In support of thiscreaseWhen I did not receive the wage increase on the pay day aftermotion, General Counsel submitted an affidavit from Gounara reading inMarch 10, 1965, it was my feeling and belief that they were taking itpertinent part as follows(Footnotes continued on following page) 284DECISIONSOF NATIONALLABOR RELATIONS BOARDE.The Discharge of Eula RamseyEula Ramsey was employed by the Respondent fromJune 1962 until her discharge on January 22, 1965. Herjob was to mark "hard lines," which entailed marking theprices on the merchandise to be displayed in that depart-ment.As noted above, Ramsey testified, but Edwards de-nied, that in December 1964 Edwards had referred to agroup of four or five employees, including Ramsey, assome of the "old girls ... that signed for the Union thelast time," to which comment Ramsey said she replied: "Ithink we all have our beliefs." In mid-January 1965 at ameeting in the store,Ramsey made a prounion comment,as did several other employees,including oneEva Glad-man.On January 21 Ramsey noticed that an order of electrictoothbrushes had been marked with the wrong price. Shetried without success to locate Richard Burkhardt, the de-partment manager.Failing to find him,she went to seeBartell, a New York official of the Company, who hap-pened to be in the Springfield store that day. She ex-plained the problem to Bartell, adding that she had failedin her efforts to reach Burkhardt. Bartell told her to cor-rect the markings.Late the next afternoon she was called to the office,where Assistant Manager Clement told her she wasdischarged, adding that "We hear as though you aredissatisfied." She asked him to send for Edwards, whocame accompanied by Burkhardt. She testified that Ed-wards gave her no explanation and that Burkhardt stated:"You got your answer on your orders," a phrase whichconveyed no meaning to her.Burkhardt testified that he was rebuked by Bartell forbeing unavailable when Ramsey tried to reach him, andthat later that day he mentioned the episode to Edwards,who said they would discuss it the next day after Bartelland the other visiting supervisor from New York had left.The following morning, according to Burkhardt and Ed-wards, they and Assistant Manager Clement discussedthe matter, and agreed that Ramsey should be discharged.Both Edwards and Burkhardt testified that Edwards toldRamsey, after Clement had called them to the office, thatshe was being discharged because she had put them in abad light by going over their heads to Bartell, and that thiswas merely the culminating episode in a series of an-noyances which she had caused by what Edwards termedher nervous, excitable condition.F.Concluding Findings asto theSpringfield CasesWithrespect to the discharge of Ramsey,Ifind on thisrecord that it is attributable to the irritation of Burkhardtand Edwards over her conversation with Bartell,ratherthan to her union activity.She was not a particularly ac-tive proponent of the Union,certainly not more so thanEva Gladman, who was promoted to a department headnotwithstanding her outspoken support of the Union.Burkhardt was apparently smarting from his rebuke at thehands of Bartell, and Edwards was apparently disturbedthat his -effort to impress his New York supervisor witha smooth-running operation had miscarried. The mosttelling point in Ramsey's favor is her testimony that Cle-ment in discharging her said she appeared "dissatisfied,"a not uncommon euphemism for "engaging in union ac-tivity." Clement, who is no longer employed at the store,did not testify. But even assuming that he used this ex-pression, and even assuming that the Company knewfrom Ramsey's attendanceat a union meetingand her re-marks at a company-called meeting that she favored theUnion, the record is clear that the Burkhardt-Bartell in-cident was the immediate cause of her discharge, and Ican find little more than a suspicion, if that, that her sup-port of the Union was even a minor contributing factor.This, of course, is not to say that her discharge was"justified," or that the stature of Burkhardt and Edwardsis in any way enhanced' by their action in venting their ir-ritation on an employee whose fault appears at worst tohave been overzealousness in the store's interest, butthese are matters for the Company's conscience, not fordisposition under the Act.With respect to the alleged violations of Section8(a)(1),IcreditDeloresWallace's testimony over the incon-sistent versions proffered by Burkhardt, and find that hedid ask her to speak in opposition to the Union. Such arequest from a supervisor, particularly as in this case thesupervisor who hired the employee just 2 days before, in-terferes with the employees' right to support a labor or-ganizationand 'violates Section 8(a)(1).Ialso credit Ramsey's testimony that Edwards re-marked to a group of employees one day: "I am surprisedto find how many of you old girls are still here that signedfor the union the last time." I do not, however, find thestatement violative of the Act. Edwards was the storemanager atthe time of the previous campaign, but so faras this record shows there had not been any charges, letalone findings, of discriminatory discharges at the time ofhis comment quoted above. Under these circumstanceshis statementisnot a"warning ... that past support ofthe Union by other employees had caused them to losetheir jobs," as the complaint alleges. The comment mayfairly be construed,as nothing more than an expression ofsurprise that employees who had wanted a union weresufficiently satisfied with their jobs to continue in themafter the Union's defeat rather than to seek work else-where. The statement does indicate some knowledge ofthe unionsympathies of particular employees, but, asidefrom the fact that the complaintallegesno surveillance,implied surveillance, or interrogation by Edwards, theawareness in December 1964 of who had supported theUnion in an election held in 1963 falls somewhat short ofestablishing illegal action by the Company. I should add(Footnotes continued from preceding page)awayfrom me and this is how I expressed it on the witness stand Inow realize that the wage increase was not, in fact, given and takenaway but merely withheld.When my pay envelope did not contain the wage incrase the payday after March 10, 1965, t went to the office [where the officeemployees]informed me that they had been instructed by Mr Ed-wards not to give me the customary five cent wage increase.Ithen went to Mr. Thomas and complained to him that they hadtaken the five cent wage increase away from me I used the samemethod of expressing myself to Thomas as I did in my testimony onMarch 17, 1966 I statedit thisway because I felt that Clark's was,in fact,not giving me something that I was entitled toAfterItalked to Thomas,Iimmediately complained to StoreManager Edwards about Clark's not giving me the five cent wage in-crease.About a week later, or the following pay day, I received the fivecent an hour wage increase.Idenied the motion to reopen the record to take Gounara's testimony. Ac-cepting the foregoing affidavit as an"offer of proof," I find that theepisode would add nothing to the order recommended below. CLARK'S STORES285that even were I to find Edwards' statement a violation ofSection 8(a)(1), my conclusions as to the alleged refusalto bargain, discussedinfra,would not be altered.IcreditGounara's testimony that Thomas asked herwhat she thought of the Union, learned of her dissatisfac-tionwith her wages, and the next day, after she hadreceived an increase in pay, pointed out to her that theCompany had promptly met her request, adding: "But ifthe Union was here, you wouldn't get anything from theUnion." This testimony, in my view, sustains the allega-tions of the complaint which attribute unlawful interroga-tion to Thomas and the granting of a wage increase for theunlawful purpose ofunderminingthe Union. The com-plaint allegesno violation in any'later reducing of Gou-nara's pay, and I make no finding with respect to the con-versation she claims to have had with Thomas someweeks later; see footnote12, supra.The Company con-tends that Thomas was a department head and a managertrainee but not yet a supervisor at the time of his conver-sation with (iounara. But assuming,arguendo,that hewas not a supervisor (and I note that his recommendationthat her pay be raised carried weight), his position in theCompany was such that the employees would reasonablyregard him as representing management policy, so thatthe Company is liable for his statements.N.L.R.B. v.Solo Cup Company,237 F.2d 521 (C.A.8);N.L.R.B. v.Des Moines Foods, Inc.,296 F.2d 285 (C.A. 8).Turning finally to the question of refusal to bargain, itisGeneral Counsel's theory that the Union representeda majority in an appropriate unit, that the Company didnot have a good-faith doubt of this majority, that theCompany's unfair labor practices prevented the holdingof a fair election and that under a host of cases, largelystemmingfromJoy Silk Mills, Inc. v. N.L.R.B.,185 F.2d732 (C.A.D.C.), cert. denied 341 U.S. 914, a bargainingorder should issue.Inmy judgment, however, applicable here are suchcases asAaron Brothers Company of California,158NLRB 1077;Strydel Incorporated,156 NLRB 1185;Harvard Coated Products Co.,156 NLRB 162;BenDuthler, Inc.,157 NLRB 69;Hammond & Irving, Incor-porated,154 NLRB 1071; andClermont's, Inc.,154NLRB 1397. In each of those cases, notwithstanding thefact that the employer committed some 8(a)(1) violations,the Board declined to issue a bargaining order based on acardmajority, as the unfair labor practices did notestablish rejection of the collective-bargaining principleor prevent the holding of a fair election. In the instantcase,Burkhardt's request of Wallace that she speakagainst theUnion (which she declined), and Gounara'sconversations with Thomas, culminating in her receivinga wage increaseand in a pointed reference by Thomasthat she would not have fared as well had the Union beenin theshop, are insufficient, especially in a unit of wellover 80 employees, to invoke theJoy Silkline ofcases. Inthis connection it should be noted that the Company,upon receiving the "round robin" letter of February 16,promptly filed an RM petition,and isnot even alleged tohave committed any unfair labor practices within severalweeks of that date. If the Union could muster a majorityto sign the"round robin" after the commission of unfairlabor practices, it cannot be said that those practicesprevented the holding of a fair election. Cf.OklahomaSheraton Corp.,156 NLRB 681.Although I believe, as indicated above, that controllingBoard authority requires the dismissal of the bargainingallegation in the Springfieldcase, I should add that on thisrecord I find that the Union did in fact represent a majori-ty of the employees at the time of the "round robin"letter.Such a letter, addressed directly to the employer,inherently commands more confidence as representingthe desires of each signatory than does a card intended,primarily, if not exclusively, for the eyes of the Union.Moreover, the fact that the Union was able to attract amajority of the employeesto a meetingas late as Februa-ry, several months after the campaign had started, is notwithout significancein assessingthe Union's strength.Assuming that the "round robin" letter was signed by amajority of the employees, however,13 the question stillremainswhether the Company violated the Act by insist-ing on an election to resolve the issue. It cannot be saidthat the employer showed hostility to the collective-bar-gaining principlewhen he promptly filed an RM petitionand refrained from further unlawful conduct. Further, ifthe Union had confidence in the letter as representing itsquantum of support'14 it could have proceeded to aspeedy election on the employer's petition, which raisedno unit issues.The Union by failing to take that route has,ineffect,gambled onwinningbargaining rights byestablishing significant unfair labor practices. This itfailed to do, and I am therefore constrained by the Boardprecedents cited above to dismiss the bargaining allega-tion of the Springfield case.111.THE GLENSFALLS CASEA. Statement of the CaseThis aspect of the matter, heard at Lake George, NewYork, May 17-20, 1966, originated with a charge filedJanuary 7, 1965, by Local 1262, Retail Clerks Interna-tionalAssociation, AFL-CIO (which in this section ofthis Decision is referred to as the Union), and a complaintissued September 23, 1965, alleging that M. N. LandauStores, Inc., d/b/a Clark's Stores (hereinafter referred toas the Company for purposes of this section), had violatedSection 8(a)(1) and (5) of the Act at its stores at GlensFalls and Saratoga, New York. At the opening of thehearing the complaint was amended over the Company'sobjection to add additional allegations of 8(a)(1) viola-tions.The complaint was further amended during thecourse of the hearing to allege that one Godfrey,originally alleged to be an "agent" of the Company, wasalso a "supervisor."1513Ofthe 52 signatures,2 were shown to be of former employees. Nopayroll for the period is in evidence;colloquy of counsel indicates 4hat thematerial the Company furnished in response to subpena was not suffi-ciently clear for General Counsel's purposes(see tr.177-181, 316-317).The RM petition filedby the Companyat that time estimates the unit at80, and it seems a reasonable inference that except where the record in-dicates to the contrary,persons on the mid-January payroll were still em-ployed I month later.19The Company asserted at the hearing that it doubted the Union'smajority status,notwithstanding the appeal signed by a majority,becausethe Retail Clerks in other instances had asserted majorities and then lostelections.In no other case, however, had the Company received such a"round robin"letter.In view of the prompt filingof an RMpetition andthe absenceof serious unfair labor practices, I cannot make a finding of"bad faith" by the Company. But seeN.L.R.B. v. Superior Sales, Inc,366 F.2d 229 (C.A.8); N L.R.B v C. J, Glasgow Co.,356 F 2d 476,479(C.A. 7).15The pleadings establish that the Company operates discount depart-ment stores at Saratoga and Glens Falls, where it isengaged incommercewithin the meaning ofthe Act and within the Board's jurisdictional stand-ards, andthat the Unionis a labor organizationwithin the meaning of theAct. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDB.The Unfair Labor PracticesIThe bargaining issueDuring an organizing drive in the Glens Falls store inthe late fall of 1964, the Union obtained signed authoriza-tion cards from a majority of the employees in that store.On December 22, 1964, the Union sent the Company'sNew York office a telegram, in which the Union assertedthat it represented a majority of the employees in a unitconsisting of the Glens Falls and Saratoga stores, offeredto 'produce the authorization cards for a card check by"an impartial and disinterested person," and demandedrecognition and bargaining. The Company replied byletter that same day, declining to recognize the Union,stating that the Company "has no way of knowing"whether the Union represented a majority, and suggestingthat the Union pursue the matter by using the processesof the Board. One month later the Company filed an RMpetition which the Regional Office dismissed after issuingthe complaint in this case.Although the Union's bargaining demand was foratwo-store unit, "I find that a unit of two stores, unrelatedin any significant respect, would not be appropriate andthat the Glens Falls store constitutes a separate unit. Forreasons which will become evident, I see no need to ex-pand on my grounds for finding the single-store unit. Thefact that the Union's demand was made for an inap-propriate unit would not, however, dispose of the case,for if the Union had a majority in the Glens Falls unit andif company unfair labor practices tended to dissipate thatmajority and to prevent a fair resolution of the questionconcerning representation, an order confirming theUnion's majority status could reasonably be entered torestore thestatus quo anteand to prevent the Companyfrom profiting by its own wrong. Hence, here, as in theSpringfield and Holyoke cases discussed above, the con-trolling issue is whether the Company committed unfairlabor practices of such a nature as to render appropriatethe issuance of a bargaining order.2.The violations of Section 8(a)(1)a.Alleged violations by admitted supervisors-StoreManager Philip Dunne and Assistant StoreManager Merrill Eastman are admittedly supervisorswithin the meaning of the Act. Each of them is chargedwith, violating Section 8(a)(1) in the latter part of January1965, Dunne in connection with employee Noonan andEastman in statements to employee Joiner.The Noonan episode:On the afternoon of January 19,1965, Joe Noonan, a 17-or 18-year old boy, was at workat the snackbar in the store, when Union Organizer Wal-liscame in. Noonan asked Wallis how the union drivewas going, and Wallis replied that a majority of the em=ployees had signed authorization cards. Wallis then askedifNoonan wanted a card, and, receiving an affirmativereply, handed one to Noonan, who took it into a backroom, signed it, and promptly returned it to Wallis. Thisexchange was observed at some distance by CharlesGodfrey, a local police sergeant, who also was employedby the Company as its chief guard in the Glens Fallsstore, and who in this latter capacity was under standinginstructions from Store Manager Dunne to "keep an eye"on the union organizers to see that they did not distrubemployees during working time. Godfrey hastened to tellDunne that an organizer had been talking to Noonan, andatGodfrey's' urging Dunne and Godfrey immediatelywent to where Noonan was at work and asked him to ac-company them to the office of a Justice of the Peace tomake a statement as to what had transpired between himand the organizer. Noonan, who appeared "frightened"when he saw the store manager and the chief guard ap-proaching, agreed to go with them at once, and inresponse to his question as to whether he was in troublewas reassured by Godfrey that it was the organizer, notNoonan, who was in trouble for wrongful action. Thethree went to the office of the Justice of the Peace, ac-companied by another youthful employee, FrederickBennett,who knew where the official lived. ThereNoonan gave a statement describing the episoderecounted above.Annette Joiner, who hadleft the Company's employ by the time of the hearing,testified that in mid-January 1965, while she was workingat the snackbar, she visited a table during a "coffeebreak" with two union organizers Shortly thereafter, ac-cording to Joiner, Assistant Store Manager Eastman toldher not to talk to the organizers, and she replied that shehad the right of free speech, that she would talk to whom-ever she wanted to whenever she wanted to, and no onewould tell her otherwise. Eastman denied the episode, re-membering only that he had'told Joiner that she shouldnot be sitting at a table-when the snackbar was busy. Icredit Joiner's disinterested and detailed version, and Inote that in another respect her testimony was cor-roborated by that of Williams, a company witness.b.Alleged violations by the guardsAs noted above, Charles Godfrey, a local police of-ficer, is the head guard at the Glens Falls store. He hasseveral assistants who were hired pursuant to his recom-mendations, and whose hours of work he schedules.Among them were Charles Williams and HaroldOsborne, who like Godfrey are also members of the localpolice force. The complaint alleges that all three men areagents of the Company, and was amended to allege thatGodfrey is also a supervisory employee, an allegation Ifind sustained by the evidence just noted.As to Osborne, the complaint alleges unlawful inter-rogation in December 1964. The evidence establishesthat at that time he asked Manager-Trainee Jerry Clark ifClark knew who the union organizers were. The contextof the conversation is not shown on the record, but it maybe noted that this occurred early in the union campaignand that the guards had been instructed to "keep an eye"on the organizers.More serious allegations are leveled at Godfrey andWilliams: As to Williams, the complaint alleged that hekept a union meeting under surveillance, that he told em-ployees they'would lose privileges if the Union came in,and (by amendment at the hearing) that they would bedischarged if they talked to organizers As to Godfrey,the complaint names him as engaged in the surveillancewithWilliams, alleges violations in connection with theNoonan episode described above, and also alleges that hesuggested to employees that they form their own group todeal with the Company, that he told them the Companyknew who had signed cards, and that he told them to re-port the names of other card signers.The evidence that Williams and Godfrey engaged insurveillance establishes that they were present on the CLARK'S STORES287street in the vicinity of a union meeting early inDecember, that Williams saw the employees both enterand leave the meeting, and that Godfrey was with Wil-liams when they left. Both men testified that at the timesin question they were discharging routine duties as policeofficers of Glens Falls, and there is no affirmativeevidence that they were told to spy on the employees orthat they reported to management the names of any em-ployees attending the meeting. The meeting was held ina building located only a few doors from the main inter-section in,Glens Falls. Perhaps even a "naif, simple-minded" judge would find the circumstances suspicious,but even one with the Holmesian prescription of"something of Mephistopheles" could not find enough inthis record to transmute the suspicions into a finding ofsurveillance..Williams admitted telling employee Joiner that if theUnion came in "things will tighten up." Employee Palmertestified thatWilliams told her that she would get intotrouble talking to members of the Union, and that Dunnehad said anyone caught talking with union memberswould be discharged. I credit Palmer's testimony overWilliams' denial, except that it is probable that the stric-tureWilliams expressed was in terms of talking to or-ganizers rather than mere members of the Union. Wil-liams was under orders from Dunne to see to it that theorganizers did not distrub employees during workinghours; and Williams (who explained his admitted remarkto Joiner as just the product of his own imagination basedon "different sources" including experiences of hisbrother) could well have mistranslated Dunne's wordsinto the language to which Palmer credibly testified.Godfrey, whose participation in the Noonan and "sur-veillance" episodes has already been described, admittedthat one evening in December 1964, while discussing theUnion with two of its employee supporters at a restau-rant, he suggested that the girls in the store could ap-proach Dunne as a group without a union and obtain theimproved working conditions they desired. He denied anepisode, testified to by employee Jane Myette, in whichGodfrey in December 1964 allegedly asked employeeJean Morehouse to turn over to him the names of girlswho signedunioncards and also stated that Dunne al-ready had the names of those who had already signed.Myette, who stated that she overheard Godfrey's re-marks to Morehouse, testified that Godfrey was smilingor laughing as he made them, but that she took seriouslyhis statement that Dunne had a list of card signers. IcreditMyette's testimony, based on consideration of herdemeanor as contrasted with that of Godfrey, and thelatter'sadmittedly faulty recollection of events in theperiod in question.c.Alleged violation by alleged supervisors(I)The allegedly unlawful statementsGeneral Counsel alleges that Shirley Montero, JerryClark, and Daniel Reinack were supervisory employeesand that each of them engaged in unlawful interrogation.Late in January 1965, Shirley Montero, the head nightcashier, asked employee Diana Doran "if anyone fromthe Union had been around recently." During that samemonth Jerry Clark, a "manager-trainee," told employeeLibby French that a "big layoff' was in prospect but thatshe would not be laid off as long as she minded her ownbusiness and stayed out of trouble. When French askedClark if this was a threat he replied: "No, I am notthreatening you.What are you going to do, run to theUnion?" to which she rejoined that she was not, that shedid not have to run to anybody, and that Clark should goaway and leave her alone.Two employees testified concerning alleged conversa-tions they had with Daniel Remack, a management-trainee in charge of the drug department. -According toSophie Corlew, an employee in that department, Reinackasked her the day after a union meeting in December1964 whether she had attended the meeting adding thathe hoped she had not signed a card as she would bejeopardizing her job to do so Corlew further testified thatthe following month, after the Union had voted to strike,Reinack on various occasions asked her "if we wereplanning to -walk out that particular day or when we wereplanning to walk out, or if this was the time we were goingto do this." According to employee Annette Joiner, afterthe strike had started, Reinack asked her "in a kiddingway" when and where the next union meeting was to be.Reinack, admitting that he "might have" asked Corlewwhether she had attended a union meeting, denied -theother statements attributed to him. Based on my observa-tions of the witnesses, I credit the testimony of Corlewand Joiner.(2)Alleged supervisory status of Montero, Clark, andReinackShirley Montero, the head night cashier, performed du-ties substantially similar to those of Jane Myette, the headday cashier, who all parties agree is not a supervisor. Theonly appreciable difference appears-to be that Monterohas the authority to tell the women employees at nightwhen to take their "coffee breaks," and allows them from12 to 15 minutes. This added responsibility and discretiondo not, in my judgment, lead to a determination that Mon-tero is a supervisor and Myette is'not. I therefore find thatMontero is not a supervisory employeeRemack and Clark were "management-trainees" or"department heads," a classification common to the vari-ous Clark's stores involved in this-litigation. Such an em-ployee is hired as a potential store manager, althoughmany of them leave the Company before attaining suchstatus.He is in charge of a department within the storeand is thus "trained on the job" for his potential manager-ship.As a "department head" he has no power to hire orfire, but he 'does give directions to the other clerk orclerks in the department, who are aware of his status as"head" and as "manager-trainee." Usually such manager-trainees are salaried, rather than hourly paid, and are car-ried on the "New York payroll" rather than that of thestore in which they are working. Their position as knownpotential managers tends to separate their interests fromthose of ordinary rank-and-file employees, and in anyevent as "department heads" they are cloaked withauthority to direct the other clerks in the discharge oftheir duties. Such direction is minimal in the case of adiscount department store, but I find it sufficient toestablish that in the ordinary case department heads aresupervisors. Further, as management-trainees' they areregarded by employees as representing company policy,and their statements are properly attributable to the Com-pany. SeeInternational Association of Machinists, Tooland Die Makers Lodge No. 35' (Serrick Corp.) v.N.L.R.B.,311U.S. 72, 80,H. J. Heinz Company vN.L RB., 311 U.S. 514, 520,N.L.R.B. v. Fiore Bros. Oil 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDCo. & Amalgamated Union Local 355,317 F.2d 710whichtogether constitute a single unit appropriate for(C. A. 2).bargaining, and which are part ofthe Landau chain alongd.Conclusions with respect to the alleged violations ofSection 8(a)(1) at Glens FallsSummarizing the foregoing discussion, I find that theCompany violated Section 8(a)(1) of the Act by the fol-lowing acts: (1) Store Manager Dunne's and Guard Su-pervisor Godfrey's intimidatory treatment of Noonan; (2)Assistant Store Manager Eastman's directive to Joinernot to talk to organizers; (3) Godfrey's statement to em-ployee Morehouse in employee Myette's presence thatDunne had the names of the employees who had signedunion cards;'6 (4) department head Reinack's conversa-tion with Corlew in which he asked if she had attended aunion meeting and told her that she would be jeopardizingher job if she signed a union card; (5) the statement ofstore guard Williams to employee Joiner that "things willtighten up" if the Union came in; and (6) Williams'warnings to Palmer not to talk to union organizers.Although Williams was a mere store guard, not a super-visor, he had been instructed to "keep an eye" on or-ganizers,and his statements may well have beenprompted by what he regarded as the natural implicationof his instructions. Under these circumstances the Com-pany is liable for his conduct under the doctrine ofNational Paper Company,102 NLRB 1569, 1571-72,set aside 216 F.2d 859, 868 (C.A. 5);17 see also Restate-ment (Second)Agency,§§ 230-231 (1938).Ifind no violation of Section 8(a)(1) in Osborne's iso-lated query of Clark, in the alleged "surveillance" by thepolice officers, in Montero's inquiry of Doran (Monteronot being a supervisor), or in Clark's conversation withFrench. Godfrey's suggestion that the employees act asa group without the Union was nothing but a personal ex-pression of his own, expressed in friendly, informal con-versation with two strong supporters of the Union, whoimmediately and unequivccally rejected Godfrey's sug-gestion. In the light of all these circumstances I find thatthis isolated reference to the formation of an employeegroup apart from the Union did not violate the Act.Having found only isolated -violations of Section8(a)(1), I conclude that here as in the Springfield, Ohio,case, discussed above, the unfair labor practices are notsufficient to invoke theJoy Silkdoctrine, and that a bar-gaining order is not called for here to remedy the8(a)(1)violations. I should add that I would reach the sameresult, even if I am in error in finding the two-store unitinappropriate, and even if Godfrey's suggestion that theemployees act in concert without the Union be held anunfair labor practice.with the other stores discussed above as well as manyothers.On February 18, 1965, Retail Store EmployeesUnion, Local No.'692 (referredto inthis section of thisDecision, as "the Union" or "the Charging Party") fileda charge against the two stores (collectively referred to inthis section as "the Company," or "the Respondent") al-leging a refusal 'to` bargain in December 1964, afterprotracted negotiations. On March 1, 1965, the Union'sInternational filed'a charge alleging nationwide violationsof Section 8(a)(1), (3), and (5) by M. N. Landau Stores,Inc., specifically including the Baltimore stores. OnMarch 16, 1965, the- Union filed 8(a)(1) charges againstthe Company. These three charges formed the basis of acomplaint issued by Region 5 on October 5, 1965 ( and,later consolidated with the other cases in this proceed-ing), alleging violations of Section 8(a)(5), (3), and (1) ofthe Act. More specifically, the complaint alleged that onor about November 4, 1963, the Union was selected asthe bargaining representative of the Company's em-nloyees; since on or about December 30, 1964, the Com-pany refused to bargain in good faith with the Union; onor about February 13, 1965, the Company withdrewrecognition from the Union; and the Company's actionsof December 30, 1964, and February 13, 1965, violatedSection 8(a)(5) and (1) of the Act. The complaint also al-leged that the Company in other respects violated Section8(a)(3) and (1) of the Act, but those allegations werewithdrawn pursuant to an informal settlement during thecourse of the proceeding. This Decision, therefore, dealsonly with the "bargaining" aspect of the Baltimore case.2.General Counsel's motions to dismissWhen the Baltimore case came on for hearing, GeneralCounsel stated that he was unable to prove the allegationof the complaint that the Union enjoyed majority statusinNovember 1963, and moved to dismiss the "bargain-ing" allegations.Counsel for the Union represented thatitcould produce evidence to establish its majority as ofNovember 1963. 1 thereupon denied General Counsel'smotion to dismiss; the Company took an interlocutory ap-peal, and the Board affirmed the. ruling. Subsequently theUnion introduced into evidence 81 authorization cards astowhich the signatures were autheniticated, andproffered 14 more cards as to which it could not authen-ticate signatures. As the, Union contended that the unitconsistedof 174employees,it conceded that it could notprove thatit had majoritystatus in November 1963.At thispoint,General Counsel again moved to dismissthe "refusalto bargain"allegations of the Baltimore com-plaint.The Unionopposed this motion,arguing thatIV.THE BALTIMORE CASESbecause the Company extended recognition in November1963, bargained in 1964, and indeed signed a contract inA. Statement of the CaseDecember 1964 (never in effect because not ratified bythe Union), the'Company could not defendits alleged1.The pleadingsrefusal to bargain in December 1964 and February 1965,on the ground, that 'the Union lacked a majority inThe Baltimore cases involve two stores known asNovember 1963. The Union contended, in effect, thatClark's Dundalk, Inc., and Clark's Brooklyn Park, Inc.,although passage-of time and turnover of employees18Godfreywas "laughing" when he told Morehouse to turn in to' himthe names of new card signers and "smiling" when he said Dunne hau alist of those who had already signed.Myette thought he meant the latterstatement to be taken seriously.Ifind it an unlawful statement even if ut-tered witha smileN.L.R B v A P Green Fire Brick Company,326F 2d 910,914 (C A 8)" In declining to enforce the Board's Order inNational Paper,thecourt observedthat the guard in that case wasemployed byan independ-ent contractor and had actedin direct violation of express orders of hisown employer Williamsin the instantcase was employed directly by theCompany and was not violating express orders. CLARK'S STORES289prevented it from proving its earlier,majority, the Com-pany was estopped to deny that the Union had had amajority,and the burden of proving lack of majority orgood-faithdoubt of majority at the time negotiationsbroke off was on the Company.GeneralCounsel and the Company opposed theUnion's position on two grounds.They argued,first, thatas a matter of procedure the theory of the complaint wasnot that now espoused by the Union but rested on thepremise that the proof of majority in November 1963,was an essential part of the affirmative case,and that theCharging Party could not vary from the theory urged byGeneral Counsel.Second,the General Counsel and theCompany contended that the theory now espoused by theCharging Party was untenable as a matter of law. I ex-pressly reserved ruling as to the latter, point,but deniedthe motion to dismiss insofar as it rested on the allegedimpropriety of permitting Charging Party to sustain theallegations of the complaint on a theory different fromthat urged by General Counsel.Noting that the complaintalleged as unfair labor practices refusals to bargain onDecember 30, 1964,and February 13, 1965,1 ruled thatthe Charging Party had a right to support those allega-tions even though it might differ with General Counsel asto the nature of the proof necessary to give rise to theobligation to bargain.Again the Company took an inter-locutory appeal,which the Board denied without preju-dice to the rights of any of the parties-to challenge in itsexceptions to this Decision the validity of my ruling inthis respect.The Charging Party therefore was permitted to in-troduce evidence in support of the complaint.At the con-clusion of Charging Party's case,Respondent moved todismiss the case for failure of the Charging Party toestablisha primafaciecase.I indicated on the record thatI inclined to the view that the motion was'well founded,but deferred ruling pending the filing of memoranda.Upon consideration of the memoranda thereafter filed bythe Charging Party and the Respondent,'and on the entirerecord,Ihereby grant the motion to dismiss, pursuant tothe findings set forth below.18B.The Bargaining Between the Parties and the End ofNegotiationsIn the late fall of 1963,the Union requested the Com-pany to recognize and bargain with it as the statutoryrepresentative of the Company's employees.The Com-pany agreed to do so,but negotiations did not commenceuntil the summer of 1964,as the Union was occupied inthe interim with a strike in the retail'food stores in thearea.The Company met with the Union on several occa-sions in the late summer and fall of 1964,'and early inNovember 1964 the negotiators(company counsel andAlvin Akman,a union officer)reached agreement on acontract,subject to ratification by the employees. TheUnion thereupon called meetings of the employees of thetwo stores for the purpose of ratifying the contract. Onlya small number of employees attended the meetings (lessthan 40 in a unit of nearly 200),and the vote was"overwhelmingly"against ratification of the contract.Akman advised company counsel of the smallturnout,and of theoverwhelmingrejection of the contract, andurged thatthe Companyresume negotiations and in-crease the wage rateswhichwere the causeof the em-ployees'dissatisfaction with the contract.In the followingmonth,December 1964, the companyand the union negotiators again reached agreement on acontract, which theysignedsubject to ratification by theemployees.Again the Unioncalled meetingsof the em-ployees,this time obtaining an attendanceof from 40 to50. The employeesagain overwhelminglyrefused to ap-prove the contract.On December 30 Akman advisedcompany counselthat the contract had been rejected, that Akmanwas "nothappy" over thesmall numberthat had attended themeetings,and that "themain point of issue was stillwages."Akman urgedthat bargainingbe resumed. Com-pany counsel replied, accordingto Akman's testimony,that "he thought he had reached the bottom of the well,and could notgo any further, that he would talk to NewYork [company headquarters].He then said that ifanything came up that hewouldletme know."Asked byunion counselto testifyas to the"precise response" ofcompany counsel to the requestfor furtherbargaining,Akman testified: "To the effect that he felt that he hadgone asfar as he couldgo.He indicatedhe would tryNew York, but he did nothold much hopefor it. If therewas any change, he said he would let me know."The Unionheard nothingfurther from the Company,and onJanuary 26, 1965, the Union commenced a strikein an effort tocompel further bargaining.According toAkman's testimony, the Union asked only "aselect groupof employeesto come out on strikeand to picket." Dur-ing the strike, Akman happened to meet company counseland asked"what if anythingwe could doabout negotia-tions."Counselreplied emphatically"that he was notabout to talk aboutClark's." Companycounsel filed anRM petitionwiththe Board, and thereafter ignored awritten requestfrom the Union,datedFebruary 23,1965, askingfor a resumption of bargaining.C.Conclusions With Respect tothe BaltimoreBargainingAfter bargainingin good faithwith the Union and twicereaching tentative agreement,the Companylearned onDecember30, 1964, that the Union had rejected thelatest contract because of the employees'dissatisfactionover wages.The companynegotiator told the unionnegotiatorthat the Companywould makeno further con-cessions,and that if company headquarters advisedotherwise,he would so notifythe union negotiator. Atthis point the parties had bargainined to an impasse, andthe Company's refusal to engage in further negotiationsdid not violateSection 8(a)(5).Moreover, the Companyhad been apprisedof the small attendance at the ratifica-tion meetings, and was therefore warranted in questioningthe Union's majority status in February 1965 when theCompany filedan RM petition with the Board.19 I con-clude,therefore,that the allegations of the complaint al-'" See fn7, supra'"The parties stipulated that the alleged 8(a)(1) and(3) violations whichwere informally settled were not to be considered in determining whetherthe Company violated Sec 8(a)(5) In any event these alleged violations'occurred after the breakoff of negotiations in December 1964 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDlegingunlawful refusals to bargain in December 1964 andFebruary 1965 should be dismissed.20CONCLUSIONS OF LAW1.Respondent 21 at its Springfield, Ohio, store, by HardGoods Manager Burkhardt's request of employee Wallacethat she speak against the Union, by department headThomas' interrogation of employee Gounara as to herunion views, and by the granting of a wage increase toGounara for the purpose of discouraging support of theUnion, has engaged in unfair labor practices affectingcommerce within the meaning of Section 8(a)(1) and Sec-tion 2(6) and (7) of the Act.2.Respondent at its Glens Falls, New York, store, byManager Dunne's and Guard Supervisor Godfrey's in-timidatory treatment of employee Noonan, by AssistantManager Eastman's directive to employee Joiner not totalk to organizers, by Godfrey's statement to employeesthat Dunne had a list of those who had joined the Union,by department head Reinack's interrogation of, and warn-ing to, employee Corlew, and by store guard Williams'threats to employees Joiner and Palmer has engaged inunfair labor practices affecting commerce within themeaning of Section 8(a)(1) and Section 2(6) and (7) of theAct.3.Except as found in the two foregoing conclusions,Respondents have not engaged in the unfair labor prac-tices alleged in the complaint.THE REMEDYI shall recommend that the appropriate Respondents bedirected to cease and desist from their unfair labor prac-tices and thattheypost appropriate notices of com-pliance.Accordingly,upon the foregoing findings and conclu-sions, and upon the entire record, I recommend,pursuantto Section 10(c) of the Act, issuanceof thefollowing:ORDER1.Clark's Gamble Corporation d/b/a Clark's DiscountDepartment Store (as successor to Clark's Springfield,Inc., Clark's Gamble Springfield, Inc., and Clark's Lan-dau Springfield, Inc.), its officers, agents, successors, andassigns, shall:-A.Cease and desist from asking employees to speakagainst union organization, interrogating employees as totheir union views, promising or granting wage increasesto discourage union activity, or in any other manner inter-fering_ with, restraining, or coercing its employees (includ-ing employees in leased departments)in theexercise oftheir rights under Section 7 of the Act.B.Take the following affirmative action necessary toeffectuate the policies of the Act:1.Post at its store in Springfield, Ohio, copies of theattached notice marked "Appendix A. "22 Copies of suchnotice, to be furnished by the Regional Director for Re-gion 9, after being duly signed by an authorized represen-tative of the Company, shall be posted immediately uponreceipt thereof, and be maintained for 60 consecutivedays thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Companyto insure that said notices are not altered, defaced, orcovered by any other material.2.Notify the Regional Director for Region 9, in writ-ing,within 20 days from the date of the receipt of thisDecision, what steps the Company has taken to complyherewith.23II.RespondentM. N. Landau Stores, Inc., d/b/a,Clark's Stores, its officers, agents, successors, and as-signs, shall:A.Cease and desist at its Glens Falls, New York,store from intimidating employees because they con-versed with union organizers, forbidding employees fromconversing with organizers, advising employees that ithas a list of employees who have signedunioncards, in-terrogating employees as to theirunionactivity, threaten-ingemployees that by signinga unioncard theyjeopardize their jobs, or in any other manner interferingwith, restraining, or coercing its Glens Falls employees(including employees in leased departments) in the exer-cise of their rights under Section 7 of the Act.B.Take the following affirmative action necessary toeffectuate the policies of the Act:1.Post at its store in Glens Falls, New York, copiesof the attached notice marked "Appendix B."24 Copies ofsuch notice, to be furnished by the Regional Director forRegion3,after being duly signed by an authorizedrepresentative of the Respondent, shall be posted im-mediately upon receipt thereof, and be maintained for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered,defaced, or covered by any other material.2.Notify the Regional Director for Region 3, in writ-ing,within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.2520 1 find it unnecessary to reach the question whether the complaintshould also be dismissed because the evidence fails to establish that theUnion enjoyed majority status in November 1963 Since the Companyrecognized and bargained with the Union for 13 months thereafter, it maybe that the burden of showing a lack of majority in November 1963 was onthe Company2)For purposes of these conclusions, the term "respondent" applies tothe corporate entity operating the particular store involved in the particu-lar conclusion of law22 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for "the Recom-mended Order of a Trial Examiner" in the notice I n the furtherevent thatthe Board's Order be enforced by a United States Court of Appeals, thewords "a Decree of the United States Court of Appeals Enforcing anOrder" shall be substituted for the words "a Decision and Order "29 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read, "Notify saidRegionalDirector,in writing, within 10 days from the date of this Order, what steps the Com-pany has taken to comply herewith2n See fn22, supra2s See fn 23,supra CLARK'S STORESAPPENDIX ANOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to' effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:All our employees have the right to join or assist LocalUnion No. 1552, Retail Clerks International Union,AFL-CIO, or any otherunion,and also have the rightnot to join or assist any union.WE WILL NOT question our employees as to theirunionactivity, promise or grant benefits for the pur-pose of discouragingunionactivity, ask employeesto speak for or against any union,or inany othermanner interfere with their exercise of the aboverights.CLARK'S GAMBLE COR-PORATION D/B/A CLARK'SDISCOUNT DEPARTMENTSTOREEmployerDatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, Room 2407,Federal OfficeBuilding,550 Main Street, Cincinnati,Ohio 45202, Telephone 684-3686.291APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:All our employees have the right to join or assist Local1262,RetailClerksInternationalAssociation,AFL-CIO, or any otherunion, and also have the right notto join or assist any union.WE WILL NOT question our employees as to theirunion views, forbid them from talking to union or-ganizersduringnonworking hours,maintaina list ofemployees who sign union cards, advise employeesthat by signingunioncards they jeopardize their em-ployment, or in any other manner interfere with theirexercise of the above rights.M. N. LANDAU STORESD/B/A CLARK'S STORESEmployerDatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, The 120 Build-ing, 120 Delaware Avenue, Buffalo, New York 14202,Telephone 842-3100.336-845 0 - 70 - 20